DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s instant invention is a shift register unit, comprising: a first input sub-circuit, configured to control a potential of a first node; a second input sub-circuit, configured to control a potential of a second node; a first isolation sub-circuit between the first node and the second node, configured to control conduction and interruption of electrical coupling between the first node and the second node; and a first output sub-circuit, electrically connected to the first node, and configured to output a gate driving signal in a display phase and output a compensation driving signal in a field blanking phase after the display phase.  The closest prior art Zhang et al. (US 2020/0066209) discloses a shift register unit, comprising: a first input sub-circuit, configured to control a potential of a first node; a second input sub-circuit, configured to control a potential of a second node; a first isolation sub-circuit between the first node and the second node, configured to control conduction and interruption of electrical coupling between the first node and the second node; and a first output sub-circuit, electrically connected to the first node, and configured to output a gate driving signal in a display phase.  An analogous prior art Ma (US 2017/0186360) teaches a shift register unit, comprising: a first input sub-circuit, configured to control a potential of a first node; a second input sub-circuit, configured to control a potential of a second node; a first isolation sub-circuit between the first node and the second node, configured to control conduction and interruption of electrical coupling between the first node and the second node; and a first output sub-circuit, electrically connected to the first node, and configured to output a gate driving signal in a display phase.  However, neither Zhang et al. nor Ma teach or suggest the limitation of a first output sub-circuit, electrically connected to the first node, and configured to output a gate driving signal in a display phase and output a compensation driving signal in a field blanking phase after the display phase.  An analogous prior art Jeong (US 2019/0035349) teaches an output sub-circuit configured to output a gate driving signal in a display phase and output a compensation driving signal in a field blanking phase after the display phase.  However, Jeong does not provide any details of the connections within the shift register.  None of the cited prior teach or suggest alone or in combination the limitations of applicant’s instant invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628